Citation Nr: 1731029	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  13-10 731 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for psoriasis. 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel



INTRODUCTION

The Veteran served on active duty from December 1985 to May 2009. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted an increased rating of 10 percent for service-connected psoriasis and granted service connection for bilateral pes planus.  The Veteran submitted a Notice of Disagreement in March 2011, in which he disagreed with the ratings assigned for the psoriasis and pes planus disabilities.  A Statement of the Case was issued in February 2013.  In his April 2013 VA Form 9 (Substantive Appeal), the Veteran expressly limited his appeal to the issue pertaining to a higher rating for psoriasis.  Accordingly, the issue of entitlement to a higher rating for pes planus is not currently before the Board. 

The Veterans Appeals Control and Locator System (VACOLS) shows that the Veteran failed to appear for a scheduled hearing before the Board at the Central Office in Washington, D.C., in November 2016.  He has not requested that the hearing be rescheduled or provided good cause for his failure to appear.  Thus, his hearing request is considered withdrawn. 38 C.F.R. § 20.702 (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has appealed the 10 percent rating assigned to him for his psoriasis, contending that the severity of his symptoms warrant a higher rating.  The last VA examination regarding his psoriasis was conducted in August 2010, approximately 7 years ago.  The Veteran and his (former) representative have indicated that his skin symptomatology has increased in severity since the June 2010 VA examination - i.e., that the skin condition now requires the near constant/constant use of systemic therapy such as corticosteroids or other immunosuppressive drugs. See NOD; see also IHP.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination. 38 C.F.R. § 3.327; Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  As such, this issue must be remanded to obtain a new VA examination to determine the current severity of the Veteran's service-connected psoriasis. 

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding records of VA treatment. 

2. Thereafter schedule the Veteran for a skin examination to determine the current severity of his service-connected psoriasis.  The claims folder and copies of all pertinent records should be made available to the examiner for review.  All indicated testing should be conducted. 

The examiner is requested to delineate all symptomatology associated with, and the current severity of the skin disability.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible. 

3. After completion of the above and any additional development the AOJ deems necessary, review the expanded record and readjudicate the claim.  The Veteran should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




